462 F.2d 178
UNITED STATES of America, Plaintiff-Appellee,v.Peter Anthony CHERICO, Defendant-Appellant.
No. 71-3491 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
June 27, 1972.

Joe D. Prickett, San Antonio, Tex.  (Court Appointed), for defendant-appellant.
William S. Sessions, U. S. Atty., Wayne F. Speck, Asst. U. S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
A jury convicted Peter Anthony Cherico of the murder (in the second degree) of Lynda Yvonne Heishman, committed on the Fort Sam Houston Military Reservation. 18 U.S.C. Sec. 1111.  Cherico was sentenced to life imprisonment, subject to the provisions of 18 U.S.C. Sec. 4208(a) (2).  He appeals.


2
It is now contended that (1) the evidence was insufficient to establish beyond a reasonable doubt that the alleged offense was committed on the Military Reservation; (2) that the evidence was insufficient to connect the defendant with the commission of the homicide; and (3) although not objected to at the trial, error was committed in not applying the exclusionary rule to two law enforcement officers who testified in the case.


3
This case has had the thorough consideration which its gravity deserves, but we find nothing in the trial record which could possibly justify a reversal.  The points raised on appeal, while arguable, under a wealth of well established judicial precedent are without merit.


4
It necessarily follows that the conviction must be, and it is


5
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I